                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


Gina Davis Stegall,

      Plaintiff,

      v.                                   Case No. 2:19-cv-160

Kourtney Viars, et al.,                    Judge Michael H. Watson

      Defendants.                          Magistrate Judge Deavers



Jack Stegall II,

      Plaintiff,

      v.                                   Case No. 2:19-cv-627

Kourtney Viars, et al.,                    Judge Michael H. Watson

      Defendants.                          Magistrate Judge Deavers


                                    ORDER

      On February 25, 2019, Defendants CTA Pizza Inc and Kourtney Viars

moved pursuant to Federal Rule of Civil Procedure 42(a) to consolidate this case

with case number 2:19-cv-627 because both cases stem from identical facts and

turn on the same questions of law. Mot. ECF No. 14; see a/so case number

2:19-cv-627, ECF No. 3. No party filed a response to these motions or otherwise

objected. Even though these two cases have since been designated as related,

see ECF No. 21; 2:19-cv-627, ECF No. 3, the Court in its discretion GRANTS the
motions and ORDERS that these cases be consolidated going forward. All future

filings shall be docketed in case number 2:19-cv-160.

      IT IS SO ORDERED.




                                     M CHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT




Case Nos. 2:19-cv-160; 2:19-cv-627                                  Page 2of2
